NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 LON DERRICK CARTER,                               No. 15-15575

                   Plaintiff-Appellant,            D.C. No. 1:07-cv-01325-AWI-
                                                   BAM
   v.

 NICK DAWSON; KATHY MENDOZA-                       MEMORANDUM*
 POWERS,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Anthony W. Ishii, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        California state prisoner Lon Derrick Carter appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations in connection with his conditions of confinement. We review de novo,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Carter failed

to raise a genuine dispute of fact as to whether defendants caused Carter to contract

a bacterial infection. See Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th

Cir. 2008) (“In a § 1983 action, the plaintiff must . . . demonstrate that the

defendant’s conduct was the actionable cause of the claimed injury.”).

      The district court properly denied Carter’s Fed. R. Civ. P. 56(d) motion to

continue summary judgment to allow further discovery because Carter failed to

identify specific facts to be obtained in discovery that would have precluded

summary judgment. See Qualls By & Through Qualls v. Blue Cross of Cal., Inc.,

22 F.3d 839, 844 (9th Cir. 1994) (setting forth standard of review; district court

properly denied Rule 56(f) (now Rule 56(d)) motion where additional requested

discovery would not have precluded summary judgment).

      The district court did not abuse its discretion in denying Carter’s motions to

strike the declarations of J. Buck and L. Hansen. See El Pollo Loco, Inc. v.

Hashim, 316 F.3d 1032, 1041 (9th Cir. 2003) (standard of review).

      AFFIRMED.




                                           2                                     15-15575